Exhibit 10.48

 

SEQUENOM, INC.

 

Description of Bonus Program

 

The Compensation Committee (the “Committee”) of the Board of Directors (the
“Board”) of Sequenom, Inc. (the “Company”) has approved a bonus program for the
Company’s executive officers. For the Company’s Chief Executive Officer, Chief
Financial Officer, Chief Scientific Officer, Senior Vice Presidents and Vice
Presidents, the bonus program provides for an incentive cash compensation target
equal to a percentage of each such participant’s base salary as follows:

 

Title

--------------------------------------------------------------------------------

   Target
Percentage of
Base Salary


--------------------------------------------------------------------------------

 

Chief Executive Officer

   50 %

Chief Financial Officer

   30 %

Chief Scientific Officer, Senior Vice Presidents and Vice Presidents

   25 %

 

For 2008, the target percentages of base salary are as follows: 50% for Harry
Stylli, Ph.D., Chief Executive Officer; 30% for Paul Hawran, Chief Financial
Officer; and 25% for Charles R. Cantor, Ph.D., Chief Scientific Officer,
Elizabeth Dragon, Ph.D., Senior Vice President, Research and Development and
Steven Owings, Vice President of Commercial Development, Prenatal Diagnostics,
and 25% for all other Senior Vice Presidents and Vice Presidents.

 

Under the program, after the completion of each fiscal year the Committee
determines for approval for each executive a bonus that will be equal to an
amount from 0 to 100% of the applicable target amount. In making its
determination, in addition to individual performance considerations, the
Committee assesses the level of achievement of specific Company goals for a
particular year which are weighted with a percentage for purposes of relevance
to annual bonus achievement. These criteria include the achievement of specific
financial targets, milestones within the Company’s diagnostic business,
milestones within the Company’s genomic analysis business and other key business
development objectives as a whole.

 

For 2008, the Company’s overall goals were weighted for financial objectives,
for diagnostic business objectives, for genomic analysis business objectives and
for business development objectives. The Company’s 2008 financial goals include
the achievement of specific revenue targets, total cash burn amounts and overall
gross margin objectives. The Company’s goals with respect to its diagnostic
business include the completion of specific research, development and commercial
milestones. The Company’s goals with respect to its genomic analysis business
include technology development objectives.